DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Status
	This Office Action is in response to the remarks and amendments filed on 09/20/2022. 
The abstract objection, drawings objection, and 35 U.S.C. 112b has been withdrawn. Claims 2-5, and 15 have been cancelled. Claims 21-22 have been added. Claims 1, 6-14 and 16-22 remain pending for consideration on the merits. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of An et al (US 20180187941 A1).
Regarding claim 1, Lee teaches an ice maker (ice maker 10) comprising: a first tray (upper tray 11) configured to define a first portion of cell (upper cell 113); a second tray (lower tray 12) provided below the first tray (as shown on figure 3) configured to define a second portion of the cell (defining lower cells 141, as shown on figure 6), the first and second portions configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase-changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052); and a heater (heater 18) configured to be adjacent to at least one of the first tray (ice separating heater may be disposed adjacent to outer circumferential surfaces of the upper cells, pg1 paragraph 0011); to heat the liquid in the cell during an ice making process (when ice separating process is performed, the ice separating heater 18 is operated to melt a surface of the ice frozen within the spherical cell, pg4 paragraph 0058).
Lee teaches the invention as described above but fail to teach wherein the first tray includes a first surface to define the first portion of the cell and a second surface to define an exterior of the first tray, and the heater is embedded in a space between the first surface and the second surface of the first tray.
However, An teaches wherein the first tray (ice making tray 110, corresponds to 11 of Lee) includes a first surface (as illustrated below on figure 6) to define the first portion of the cell (forming first ice making grooves 112, figure 6) and a second surface to define an exterior of the first tray (as illustrated below on figure 6), and the heater (130, corresponds to 18 of Lee) is embedded in a space between the first surface and the second surface of the first tray (as illustrated below on figure 6).

    PNG
    media_image1.png
    762
    718
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the teachings of Lee to include wherein the first tray includes a first surface to define the first portion of the cell and a second surface to define an exterior of the first tray, and the heater is embedded in a space between the first surface and the second surface of the first tray in view of the teachings of An to provide multiple surfaces to embed the heater. 
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of An et al (US 20180187941 A1) and in further view of Son et al (US 20130014536 A1).
Regarding claim 6, the combined teachings teach the invention as described above but fail to teach further comprising an additional the heater is provided adjacent to the second tray.
However, Son teaches further comprising an additional heater (heater 565) is provided adjacent to the second tray (adjacent to lower tray 520, figure 25).
 Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include further comprising an additional the heater is provided adjacent to the second tray in view of the teachings of Son to provide heating for the second tray.
Regarding claim 7, the combined teachings teach wherein ice is formed in a direction (from lower portion of tray 110 to upper portion of tray 110, as shown below on figure 6 of An) from the first portion to the second portion (as illustrated below on figure 6 of An) by driving the additional heater (heater 130 [corresponding to heater 565 of Son ] is driven to delay the ice making section of tray 110 to delay a time in which a surface of the ice in tray 110 is achieved, for the dissolved oxygen included in the ice making water smoothly exits from the ice making water, such that the ice making unit 100 may make transparent ice, pg3 paragraph 0063 of An).

Regarding claim 8, the combined teachings teach wherein the additional heater (additional heater 565 of Son) surrounds the second portion of the cell (recessed part 525 of lower tray 520, as shown on figure 25 of Son). 
Regarding claim 9, the combined teachings teach wherein the second tray (lower tray 12 of Lee) is configured to move (in a moving manner, as shown on figure 9 of Lee) with respect to the first tray (as shown on figure 9 of Lee), and after the liquid in the space has phase-changed to ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052 of Lee), the second tray (lower tray 12 of Lee) is configured to move in a direction away (figure 9) from the first tray (upper tray 11 of Lee) such that the second portion (lower cell 141 of Lee) is moved away from the first portion (moved away from upper cell 13, figure 9 of Lee).
Regarding claim 10, the combined teachings teach a pusher (lower ejecting pin 20 of Lee) configured to contact the second tray after liquid has phase-changed to ice (via pressing the bottom surface of the lower portion of the lower tray 12 to separate the ice in operation S18, pg4 paragraph 0064 of Lee).
Regarding claim 11, the combined teachings teach wherein the heater (heater 565 of Son) surrounds a portion of the second tray (surrounding lower tray 520, as shown on figure 25 of Son) which is configured to contact the pusher (configured to contact lower ejecting pin 20 of Lee).
Regarding claim 12, the combined teachings teach wherein after the liquid has phase-changed to ice (after ice making operation is completed, shown as S15 in figure 10 of Lee), the heater is driven (ice separating heater is operated, shown as S16 in figure 10 of Lee) to separate the ice from the first and second trays (lower tray 12 is lowered to separate the ice, shown as S17 and S18 in figure 10 of Lee).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of An et al (US 20180187941 A1) and in further view of Park et al (KR 20160100707 A).
Regarding claim 13, the combined teachings teach an additional heater (heater 565 of Son) driven to separate the ice (upper and lower ice separation heaters 564 and 565 respectively disposed on outer surfaces of the upper and lower trays 510 and 520, pg7 paragraph 0131 and as shown on figure 25 of Son) from the first (upper tray 510 of Son) and second trays (lower tray 520 of Son) after the liquid has phase changed to ice (after the liquid has turned into ice, as shown on figure 25 of Son).
The combined teachings teach the invention as described above but fail to teach wherein the second tray includes a third surface to define the second portion of the cell and a fourth surface to define an exterior of the second tray, and the additional heater is embedded in a space between the third surface and the fourth surface of the second tray.
However, Park teaches wherein the second tray (lower metal tray 130) includes a third surface to define the second portion of the cell (as illustrated below on figure 5) and a fourth surface to define an exterior of the second tray (as illustrated below on figure 5), and the additional heater (ice-making heater 131) is embedded in a space (as illustrated below on figure 5) between the third surface and the fourth surface of the second tray (as illustrated below on figure 5).

    PNG
    media_image2.png
    821
    969
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the second tray includes a third surface to define the second portion of the cell and a fourth surface to define an exterior of the second tray, and the additional heater is embedded in a space between the third surface and the fourth surface of the second tray in view of the teachings of Park for the heater to heat the lower tray and improve the quality of ice. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1), Son et al (US 20130014536 A1), and in further view of Park et al (KR 20160100707 A).
Regarding claim 14,  Lee teaches a refrigerator (pg1 paragraph 0014) comprising: a first tray (upper tray 11) configured to define a first portion of a cell (first portion is upper cell 113, as shown on figure 6); a second tray (lower tray 12) configured to define a second portion of cell (second portion is lower cell 141, as shown on figure 6), the first and second portions being configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6) in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6) is phase changed to ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052); and a heater (heater 18 ) provided adjacent to one of the first tray and the second tray (heater 18 is adjacent in a vertical manner to lower tray 12, as shown on figure 6).
Lee teaches the invention as described above but fail to teach wherein the heater is driven while cold air is supplied to phase change the liquid into ice.
However, Son teaches wherein the heater (heater 565 of son) is driven while cold air is supplied to phase change the liquid into ice (during operation of heater 565 and when a preset time elapses, the upper ice separation heater 564 is operated, pg8 paragraph 0135 of Son. Therefore, one of the ordinary skill in the art would determine that when operation of heater 565 is ongoing then cold air is being applied to the upper portion of the cell since heater 564 is not operating). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the heater is driven while cold air is supplied to phase change the liquid into ice in view of the teachings of Son to simultaneous provide a heater which can start the ice separation process for a preset time while cold air is still being maintained at the upper cell portion of the ice sphere.
The combined teachings teach the invention as described above but fail to teach wherein the second tray includes an inner surface to define the second portion of the cell and an outer surface to define an exterior of the second tray, and the heater is embedded in a space between the inner surface and the outer surface of the second tray.
However, Park teaches wherein the second tray (lower metal tray 130) includes an inner surface to define the second portion of the cell (as illustrated below on figure 5) and an outer surface to define an exterior of the second tray (as illustrated below on figure 5), and the heater (heater 131) is embedded in a space (as illustrated below on figure 5) between the inner surface and the outer surface of the second tray (as illustrated below on figure 5).


    PNG
    media_image3.png
    820
    969
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the second tray includes an inner surface to define the second portion of the cell and an outer surface to define an exterior of the second tray, and the heater is embedded in a space between the inner surface and the outer surface of the second tray in view of the teachings of Park for the heater to heat the lower tray and improve the quality of ice. 
Regarding claim 16, the combined teachings teach further comprising an additional heater (heater 564 of Son) provided adjacent to the first tray (heaters 564 is provided adjacent to their respective trays, as shown on figure 24 of Son), wherein the additional heater is driven after the liquid has phase-changed into ice to separate the ice from the first and second trays (heaters 564 and 565 are operated to melt the surfaces of their respective tray, as described in pg8 paragraphs 0135-0137 and as shown on figure 25 of Son).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1), Son et al (US 20130014536 A1), Park et al (KR 20160100707 A), and in further view of Je et al (US 20170122644 A1).
Regarding claim 17, the combined teachings teach the invention as described above but fail to teach further comprising a controller configured to control the heater during an ice making process and based on a shape of the space formed in the cell.
However, Je teaches a controller (control box connected to the ice removal heater 200, pg6 paragraph 0143 of Je) configured to control the heater (wire heater 200, as shown on figure 9 of Je) during an ice making process and based on a shape of the space formed in the cell (driver 160 having electronic parts for providing turning force for the ejector 150 and controlling the ice making process including e.g., water supply, ice making, ice removing, and transferring, pg4 paragraph 0096 of Je).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include further comprising a controller configured to control the heater during an ice making process and based on a shape of the space formed in the cell in view of the teachings of Je to provide a controller to control the heater to increase the transparency and quality of the ice
Regarding claim 18, the combined teachings teach further comprising a driver configured to move (driving unit 240 of Son) the second tray (lower tray 12 of Lee) relative to the first tray (upper tray 11 of Lee), wherein the controller (via a circuit board, as described in pg4 paragraph 0098 of Je) controls the driver (driving unit 240 of Son) to move the second tray (lower tray 12 of Lee) away from the first tray (upper tray 11 of Lee) after liquid has phase changed into ice (as shown on figure 25 of Son).
Regarding claim 19, the combined teachings teach further comprising a liquid supply configured to supply liquid to the space of the cell (via water supply tray 16, as shown on figure 6 of Lee), wherein the controller (via a circuit board, as described in pg4 paragraph 0098 of Je) controls the drive (driving unit 240 of Son) to move the second tray (lower tray 12 of Lee) to a position (at a predetermined angle, as shown on figure 6 of Lee) where the second portion (lower cell 141 of Lee) is spaced from the first portion (upper cell 113 of Lee) before liquid is supplied (the lower tray 12 is rotated downward at a predetermined angle from a horizontal state just before water is supplied, pg4 paragraph 0051 of Lee). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140182325 A1) in view of Son et al (US 20130014536 A1) and in further view of Min et al (KR 20080001004 A).
Regarding claim 20, the combined teachings teach an ice maker (ice maker 10 of Lee), comprising: a first tray (upper tray 11 of Lee) configured to define a first portion of a cell (upper cell 113 of Lee); a second tray (lower tray 12 of Lee) provided below the first tray (as shown on figure 3 of Lee) configured to define a second portion of the cell (defining lower cells 141, as shown on figure 6 of Lee), the first and second portions configured to form a space (both spaces of upper cell 113 and lower cells 141 define a space in which ice is formed, as shown on figure 6 of Lee) in which liquid introduced into the space (solid arrows illustrate the ice maker in a water supply state, figure 6 of Lee) is phase-changed into ice (ice maker 10 is a pressing type ice maker in which water for making ice is filled in the lower tray, and then the lower tray 12 is closely attached to the upper tray 11 to make ice, pg4 paragraph 0052 of Lee); a driver (driving unit, as shown on figure 25 of Son) configured to move the second tray (lower tray 12 of Lee); a first heater (heater 564 of Son) provided adjacent to the first tray (adjacent to tray 510, as shown on figure 25 of Son); a second heater (heater 565 of Son) provided adjacent to the second tray (adjacent to tray 520, as shown on figure 25 of Son); and a controller (ejecting unit 560 configured to provide power that separates the upper tray and the lower tray from each other, pg2 paragraph 0015 of Son) configured to control the driver (driving unit that is provided power from the ejecting unit to the upper and lower trays, pg2 paragraph 0015 of Son) and the first and second heaters (ejecting unit may include at least one ice separation heater mounted on at least one of the upper tray and the lower tray, pg1 paragraph 0009 of Son), wherein, during an ice making process, and after liquid is phase changed into ice (process for separating ice after in ice maker 500, pg7 paragraph 0133 of Son), the first heater (heater 565 of Son) is controlled to separate the ice from the first and second trays (when the lower tray 520 is heated and further rotated, an upper ejecting pin 562 is moved downward to move the ice disposed on the upper tray 510 downward, pg8 paragraph 0136 of Son and as shown on figure 25 of Son), and the driver (driving unit, as illustrated below in figure 25 of Son) is controlled to move the second tray away (as illustrated below on figure 25 of Son) from the first tray to induce the ice to fall from the second tray (as illustrated below on figure 25 of Son).

    PNG
    media_image4.png
    824
    975
    media_image4.png
    Greyscale


	The combined teachings teach the invention as described above but fail to teach an output of the second heater is controlled based on a mass per unit height of liquid within the space to increase transparency of the ice.
	However, Min teaches an output of the second heater (via the operation of point heater 123, as described in pg5 paragraph 0046) is controlled based on a mass per unit height of liquid within the space (a predetermined amount of water W is supplied to the ice making cell 112, as described pg5 paragraph 0045) in to increase transparency of the ice (via bubbles B continuing to be released to the outside, as described in paragraph 0047 and as shown on figures 6a-6f).
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include an output of the second heater is controlled based on a mass per unit height of liquid within the space to increase transparency of the ice in view of the teachings of Min to provide an ice maker capable of making transparent ice. 
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over over Lee et al (US 20140182325 A1) in view of Son et al (US 20130014536 A1), Min et al (KR 20080001004 A), and in further view of An (US 20180187941 A1).
Regarding claim 21, the combined teaching teach the invention as described above but fail to teach wherein the first heater is embedded in the first tray.
However, An teaches wherein the first heater (heater 130) is embedded in the first tray (embedded within tray 110, as shown on figure 6).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the ice maker in the combined teachings to include wherein the first heater is embedded in the first tray in view of the teachings of An to provide a heater embedded in the tray to produce transparent ice. 
Regarding claim 22, the combined teaching teach wherein the second heater (heater 230 of An) is embedded in the second tray (embedded within tray 210, as shown on figure 6 of An).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763